11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


In re Charles Clay Warner,                                 * Original Mandamus Proceeding

No. 11-13-00018-CV                                         * February 7, 2013

                                                           * (Panel consists of: Wright, C.J.,
                                                             McCall, J., and Willson, J.)

      This court has considered relator’s pro se petition for writ of mandamus and concludes that
the petition should be denied. Therefore, the petition for writ of mandamus is denied.